Fourth Court of Appeals
                                San Antonio, Texas
                                     February 4, 2021

                                   No. 04-20-00139-CR

                                    Tyler COLLINS,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR4661
                     Honorable Kevin M. O'Connell, Judge Presiding


                                     ORDER
         Appellant’s motion to permit Destinee Russell to withdraw as appellate counsel is
GRANTED. Appellant’s motion for an extension of time to file a reply brief is GRANTED.
Appellant’s reply brief is due on or before March 4, 2021.


                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court